DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0125740).
Regarding independent claim 1, Lee teaches a display device comprising a base layer (Fig. 1, Element 50); a first electrode (Fig. 1, Element 125) disposed on the base layer (50); a pixel defining layer (Fig. 1, Element 130) disposed on the base layer (50), the pixel defining layer (130) including a display opening (Fig. 1, Element 132) that exposes the first electrode (125); a light emitting pattern (Fig. 1, Element 135) disposed on the first electrode (125); a second electrode (Fig. 1, Element 145) disposed on the light emitting pattern (135), the second electrode including an electrode opening (Fig. 1, area above pixel defining layer 130); a division pattern (Fig. 1, Element 372) disposed on the second electrode (145), the division pattern including a division opening (Fig. 1, area between adjacent division patterns 372) overlapping the display opening; and a color filter (Fig. 1, Element 322) disposed in the division opening, wherein the electrode opening overlaps the division opening and is spaced apart from the display opening (132).
Regarding claim 2, Lee teaches the second electrode (145) comprising a first portion overlapping the light emitting pattern (135); a second portion overlapping the division pattern (372); and a third portion extending from the first portion to the second portion (Fig. 1).
Regarding claim 3, Lee teaches the first portion having an area greater than an area of the third portion (Fig. 1).
Regarding claim 4, Lee teaches the third portion disposed in plurality in an area overlapping the division opening (Fig. 1).
Regarding claim 5, Lee teaches the electrode opening disposed in plurality in an area overlapping the division opening (Fig. 1).
Regarding claim 6, Lee teaches at least one of a hole transporting region (Fig. 4, Element 1351) disposed between the first electrode (125) and the light emitting pattern (1354); and an electron transporting region (Fig. 4, Element 1355) disposed between the light emitting pattern (1354) and the second electrode (145).
Regarding claim 7, Lee teaches the electrode opening of the second electrode (145) exposing a portion of one of the hole transporting region, the electron transporting region, and the pixel defining layer (130) in an area overlapping the division opening (Fig. 1).
Regarding claim 8, Lee teaches the division opening having an area greater than an area of the display opening (Fig. 1).
Regarding claim 9, Lee teaches the pixel defining layer (130) as a black pixel defining layer (¶ [0073]).
Regarding claim 10, Lee teaches an encapsulation member (Fig. 1, Element 150) disposed between the pixel defining layer (130) and the color filter (322) and overlapping the second electrode (145).
Regarding claim 11, Lee teaches a detection sensor (¶ [0107]) disposed between the encapsulation member (150) and the color filter (322).
Regarding claim 12, Lee teaches the color filter comprising at least one a red pigment or dye, a green pigment or dye, or a polymer photosensitive resin (¶ [0098]).
Regarding claim 13, Lee teaches the light emitting pattern (135) disposed in plurality (Fig. 1), and the plurality of light emitting patterns have different areas from each other (¶ [0070]).
Regarding independent claim 14, Lee teaches a display device comprising a base layer (50); a first electrode (125) disposed on the base layer (50); a pixel defining layer (130) disposed on the base layer (50), the pixel defining layer (130) including a display opening (132) that exposes the first electrode (125); a light emitting pattern (135) disposed on the first electrode (125); a second electrode (145) disposed on the light emitting pattern (135); a division pattern (372) disposed on the second electrode (145), the division pattern (372) including a division opening overlapping the display opening (132); and a color filter (322) disposed in the division opening, wherein the second electrode (145) comprises a first portion overlapping the light emitting pattern (135); a second portion overlapping the division pattern (372); and a third portion extending from the first portion to the second portion (Fig. 1).
Regarding claim 15, Lee teaches an electrode opening (Fig. 1, area above pixel defining layer 130), which overlaps the division opening and is spaced apart from the display opening (132), is defined in the second electrode (145).
Regarding claim 16, Lee teaches the third portion disposed in plurality in an area overlapping the division opening (Fig. 1).
Regarding claim 17, Lee teaches the second electrode (145) including a plurality of electrode openings (Fig. 1).
Regarding claim 18, Lee teaches the first portion having an area greater than an area of the third portion (Fig. 1).
Regarding claim 19, Lee teaches the third portion disposed in plurality in an area overlapping the division opening (Fig. 1).
Regarding claim 20, Lee teaches at least one of a hole transporting region (Fig. 4, Element 1351) disposed between the first electrode (125) and the light emitting pattern (1354); and an electron transporting region (Fig. 4, Element 1355) disposed between the light emitting pattern (1354) and the second electrode (145).
Regarding claim 21, Lee teaches the electrode opening of the second electrode (145) exposing a portion of one of the hole transporting region, the electron transporting region, and the pixel defining layer (130) in an area overlapping the division opening (Fig. 1).
Regarding claim 22, Lee teaches the division opening having an area greater than an area of the display opening (Fig. 1).
Regarding claim 23, Lee teaches the pixel defining layer (130) as a black pixel defining layer (¶ [0073]).
Regarding claim 24, Lee teaches the color filter comprising at least one a red pigment or dye, a green pigment or dye, or a polymer photosensitive resin (¶ [0098]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2020/0136074) teaches an optical modifier for a display device.  Jung (US 2020/0073169) teaches an optical member for a display device.  Lee (US 2019/0371865) teaches a display device with a color spacer.  Kim (US 2019/0296088) teaches a color conversion panel for a display device.  Heo (US 2018/0188866) teaches a display device with integrated touch screen.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        30 September 2022